DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.  Claim 6 is canceled.  Claims 1-5, 7-14 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Suzuki et al. (US 20090185090).

    PNG
    media_image1.png
    696
    1005
    media_image1.png
    Greyscale


a first substrate 11; 
a second substrate 12 facing the first substrate; 
a liquid crystal layer 20 interposed between the first substrate and the second substrate; 
a first gate line [a gate bus lines 55] disposed on the first substrate; 
a first common voltage line [a common bus lines 52] being substantially parallel to the first gate line 55, the first common voltage line 52 including a plurality of expanded portions; 
a first data line and a second data line [drain bus lines 56] crossing the first gate line 55 and being substantially parallel to each other; 
a first thin film transistor 45 connected to the first gate line and the first data line and having a first channel area (see Fig. 12 above); 
a second thin film transistor connected to the first gate line and the second data line and having a second channel area (see Fig. 12 above); 
a first pixel electrode [auxiliary pixel electrodes 70] connected to the first thin film transistor in a first pixel (see Fig. 12 above); 
a second pixel electrode connected to the second thin film transistor in a second pixel (see Fig. 12 above); 
a common electrode 72 disposed on the first substrate 11 and overlapping the first pixel electrode 70 and the second pixel electrode 70 (see Fig. 12 above); 
an insulating layer between the first common voltage line and the common electrode, 
wherein 
the insulating layer [a protective insulating film 59] has a first contact hole 62 overlapping one of the expanded portions of the first common voltage line 52 in the second pixel,   
the insulating layer 59 does not have contact holes overlapping the expanded portions of the first common voltage line in the first pixel,  
the common electrode 72 has a plurality of first openings 72b respectively overlapping the first channel area and the second channel area (see Fig. 12).  


    PNG
    media_image2.png
    264
    435
    media_image2.png
    Greyscale

Regard to claim 3, Suzuki et al. disclose the liquid crystal display device, wherein the common electrode 72 comprises: a first connection part disposed substantially parallel to the first data line and the second data line; a second connection part disposed substantially parallel to the first gate line and connected to the first connection part; and a branch electrode.  
Regard to claim 10, Suzuki et al. disclose the liquid crystal display device further comprising a shielding electrode [the common bus lines 52 and the gate bus lines 55 made of patterned chromium (Cr) film [0128]] disposed under the first data line and the second data line and on the first substrate and overlapping a second portion of the first data line and the second data line.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki et al. (US 20090185090) in view of Shimomaki et al. (US20100103360).

    PNG
    media_image3.png
    408
    711
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    296
    338
    media_image4.png
    Greyscale

Regard to claim 5, Suzuki et al. also disclose the liquid crystal display device, wherein the first connection part overlaps a second portion of the first data line and a second portion of the second data line.

Regard to claim 7, Suzuki et al. disclose also the liquid crystal display device, wherein each of the plurality of first openings 72b overlaps an entirety of the source electrode and nearly an entire width of the first portion (see Fig. 13 above).  It would have been an obvious matter of choice to “each of the plurality of first openings overlaps an entirety of the source electrode and an entire width of the first portion”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regard to claim 8, Suzuki et al. disclose also the liquid crystal display device, wherein a plurality of second openings (see Part of Fig. 12A) are formed in the first connection part of the common electrode 52 and each the plurality of second openings overlaps the second portion of the first data 56 and the second portion of the second data line 56 respectively.
Regard to claim 9, Suzuki et al. disclose also the liquid crystal display device, wherein each of the plurality of first openings of the common electrode exposes a portion of the pixel electrodes in a plan view.  


Shimomaki et al. teach the liquid crystal display device, wherein the branch electrode comprises: a first part; a second part connected to the first part; and a third part connected to the first part and the second connection part, wherein the second part forms a first angle with the first part, the third part forms a second angle with the first part and a third angle with the second connection part (claim 4).
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify a liquid crystal display device as Suzuki et al. disclosed with a first part; a second part connected to the first part; and a third part connected to the first part and the second connection part, wherein the second part forms a first angle with the first part, the third part forms a second angle with the first part and a third angle with the second connection part for providing enhanced light transmittance by pixel [paragraph 11] as Shimomaki et al. taught.

2.	Claims 11 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki et al. (US 20090185090) in view of Saigo et al. (US 20070013853).
    
Suzuki et al. fail to disclose the liquid crystal display device, wherein first contact hole is disposed in a red pixel or a blue pixel (claim 11); the contact holes are disposed in one pixel of three neighboring pixels (claim 14).   

    PNG
    media_image5.png
    257
    947
    media_image5.png
    Greyscale

Saigo et al. teach the liquid crystal display device, wherein the contact holes are disposed in one pixel of three neighboring pixels (claim 14) with the contact holes are arranged in zigzags, where a red color filter 53R, a blue color filter 53B and a green first contact hole disposed in a red pixel or a blue pixel”, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).  It would be obvious as a matter of design choice to form “first contact hole disposed in a red pixel or a blue pixel”, since applicant has not disclosed that “first contact hole disposed in a red pixel or a blue pixel” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “first contact hole disposed in a red pixel or a blue pixel”.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify a liquid crystal display device as Suzuki et al. disclosed with the liquid crystal display device, wherein first contact hole is disposed in a red pixel or a blue pixel; the contact holes are disposed in one pixel of three neighboring pixels for lowering contact holes to thereby enable improvement in manufacturing yield and ensuring the uniformity of display [0073] as Saigo et al. taught.

3.	Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki et al. (US 20090185090) in view of Sawasaki et al. (US20040246424).
Suzuki et al. fail to disclose the liquid crystal display device further comprising a dual passivation layer disposed between the reference electrode and the pixel electrode, the dual passivation layer comprising: a first passivation layer; and a second passivation layer, wherein a refractive index of the first passivation layer is different from a refractive index of the second passivation layer (claim 12), wherein the nitrogen content of the first passivation layer is greater than the nitrogen content of the second passivation layer (claim 13).

    PNG
    media_image6.png
    338
    590
    media_image6.png
    Greyscale

due to making with different materials (claim 12), wherein the nitrogen content of the first passivation layer (a SiO layer 14c) is greater than the nitrogen content of the second passivation layer(SiN layer 14a or 14b) as claim 13 cited. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify a liquid crystal display device as Suzuki et al. disclosed with the liquid crystal display device, wherein a dual passivation layer disposed between the reference electrode and the pixel electrode, the dual passivation layer comprising: a first passivation layer; and a second passivation layer, wherein a refractive index of the first passivation layer is different from a refractive index of the second passivation layer, wherein the nitrogen content of the first passivation layer is greater than the nitrogen content of the second passivation layer for suppressing conduction failures and providing a reliable TFT substrate and LCD having high display characteristics [abstract] as Sawasaki et al. taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOAN C NGUYEN/Primary Examiner, Art Unit 2871